DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19th, 2021 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on April 19th, 2021 in response to the Final Office Action mailed on December 18th, 2020.  Per Applicant's response, Claims 23-25 have been amended, and Claims 28-29 have been cancelled.  All other claims remain in their previously presented form.  Consequently, Claims 1-25 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks and they will be addressed below.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-25 & 28-29 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.

Claim Objections
Claims 23-25 are objected to because of the following informalities:  
Claim 23, line 3 should read “an impeller eye and defining a second volume, the hub, disc, and shroud collectively formed by” (please note the commas added after “hub” and “disc”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 23-25 & 28-29 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s amendments have overcome the previous 112(a) rejections, thereby rendering this rejection moot.
Claims 28-29 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 28-29 have been cancelled by Applicant, thereby rendering this 112(b) rejection moot.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, line 8 recites “each impeller segment further comprising two volumes, one of which resides in the hub portion and forms part of the first empty volume and the other of which resides the shroud portion and forms part of the second empty volume”; this limitation is indefinite for multiple reasons.  At the outset, it is noted that “the first empty volume” and “the second empty volume” lack antecedent basis.  It is not clear if these limitations are intending to refer back to the “first volume” and “second volume” recited earlier in the claim, rendering it impossible to know how many “volumes” are two volumes” further complicates this issue, because it is not clear if this limitation is intending to 1) refer back to the “first volume” and “second volume” recited earlier in the claim, or 2) introduce two more volumes.  As far as the examiner understands the invention, the impeller 1 is formed by a plurality of impeller segment 1S, each impeller segment 1S includes a hub volume segment 11V and a shroud volume segment 5V, wherein these volume segments collectively form an annular volume within the hub and an annular volume within the shroud.  However, as currently recited, this arrangement is not made clear, thereby rendering the claim(s) indefinite.
For examination purposes herein, the Examiner has interpreted the recited “two volumes” as volume segments formed in each impeller segment that collectively make up the “first volume” and “second volume”.  Additionally, the Examiner has interpreted the “first empty volume” and “second empty volume” as “the first volume” and “the second volume” recited earlier in the claim
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,445,259 to Ekbom in view of US 2008/0115358 to Rice et al.

    PNG
    media_image1.png
    631
    772
    media_image1.png
    Greyscale

Claim 23, and with particular reference to Figure 3, Ekbom discloses:

(23)	A turbomachine impeller (11; Fig. 3; “a bladed element of a rotary fluid machine, for example a turbine or compressor”; Abstract) comprising: a disc (4b) with a hub (5b, 6b, 7b) defining a central aperture (i.e. the central opening formed by the annular wall 6b) and a first volume (i.e. the interior space at lead line 9b), and a shroud (4a) forming an impeller eye (the annular space receiving the blades 3) defining a second volume (i.e. the interior space at lead line 9a), the hub disc and shroud collectively formed by a plurality of adjacent impeller segments (i.e. the plurality of regions/segments formed along each blade 3 of the impeller, from disc 4b to shroud 4a; two regions/segments are labeled by the Examiner in Fig. 3 for clarity; the Examiner notes that “segments” as claimed does not require individual pieces/members, but simply reads upon adjacent regions of a one-piece body; furthermore, Applicant’s originally filed specification (at paragraph 59) makes clear that Applicant’s own impeller segments 1S are welded or brazed together, thus resulting in a one-piece, monolithic impeller assembly like that disclosed in Ekbom), each impeller segment comprising a respective disc portion forming part of the disc, a respective hub portion forming part of the hub, a respective shroud portion forming part of the shroud, and a respective blade portion extending from a front portion of the disc portion to the shroud portion (all are apparent in Fig. 3 above); each impeller segment further comprising two volumes (i.e. a portion of the first volume and a portion of the second volume; see also the 112(b) rejection above), one of which resides in the hub portion and forms part of the first empty volume and the other of which resides the shroud portion and forms part of the second empty volume (apparent in Fig. 3); and the first volume and the second volume are each completely surrounded by a non-removable skin (i.e. walls 1a-1b, 5a-5b, 6a-6b, 7a-7b) (col. 3, lines 4-22) formed from a first metal…material (“carbon steel”; col. 4, line 6), and the first metallic powder 9a and 9b”; col. 3, lines 4-22), the first metal…material and the second metal powder material have different chemical compositions (i.e. carbon steel material vs chromium alloy steel metal powder; see also col. 4, lines 3-22).

As noted in the citations above, Ekbom discloses the majority of Applicant’s recited invention, but does not go on to specifically disclose that the first metal material is a metal powder, as claimed (Ekbom merely discloses “carbon steel”).
However, Rice et al. (Rice) discloses another centrifugal compressor impeller (202; Fig. 3) for use in a turbine engine (Fig. 2; impeller shown at 144) and which includes internal volumes 204 therein (seen in Fig. 3), and specifically discloses forming the casing of the impeller by hot isostatic pressing (i.e. hipping) a nickel-based superalloy metal powder 216 (Abstract; paras. 9, 32-34).  Rice makes clear that impellers made from hipped superalloy metal powders (such as carbon- or nickel-based superalloy powders) exhibit strength and creep resistance at relatively high temperatures as well as resistance to fatigue crack initiation at relatively lower temperatures, all with material properties substantially similar to a conventionally cast or forged superalloy (paras. 5, 33).  As such, Rice makes clear that using a superalloy metal powder for a turbine impeller casing improves impeller durability in a very wide range of turbine operating temperatures.  Therefore, to one of ordinary skill desiring a turbine compressor impeller with improved durability, it would have been obvious to utilize the techniques disclosed in Rice in combination with those seen in Ekbom in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have formed Ekbom’s impeller skin (i.e. walls 1a-1b, 5a-5b, 6a-6b, 7a-7b) by hot isostatic pressing (i.e. hipping) a nickel-based superalloy metal powder (as taught in Rice) order to obtain predictable results; those results being a turbine impeller assembly that can withstand a wider range of 

In regards to Claim 24, Ekbom as modified by Rice discloses that the first metal powder material (i.e. the nickel-based superalloy powder, as taught in Rice) has an average grain size smaller than an average grain size of the second metal powder material (i.e. chromium-based metal powder) (this grain size ratio appears to be implicit in Ekbom-Rice, given that Applicant’s disclosure (at paragraph 77) discloses Ni based superalloy for the skin and AISI410 (i.e. chromium-based) steel for the core, which are precisely the materials disclosed by Ekbom-Rice).
In regards to Claim 25, the average grain size of the first metal powder material is between 10 and 48 micrometers and the average grain size of the second metal powder material has between 50 and 100 micrometers (these grain sizes appear to be implicit in Ekbom-Rice, given that Applicant’s disclosure (at paragraph 77) discloses Ni based superalloy metal powder for the skin and AISI410 (i.e. chromium-based) steel powder for the core, which are precisely the materials disclosed by Ekbom-Rice).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC